United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 99-2263
                                 ___________

Richard Green,                          *
                                        *
             Appellant,                 *
                                        *
      v.                                *
                                        * Appeal from the United States
Larry Norris, Director, Official &      * District Court for the
Individual Capacity, Arkansas           * Eastern District of Arkansas.
Department of Correction; Willis        *
Sargent, Warden, Official & Individual *       [UNPUBLISHED]
Capacity, Arkansas Department of        *
Correction; John Does, Unknown          *
Agents, Arkansas Department of          *
Correction; Gregory Harmon, Assistant *
Warden, Arkansas Department of          *
Correction; Eddie Cook, formerly        *
employed as Assistant Warden,           *
Diagnostic Unit, Arkansas Department *
of Correction; Tommie McGarity; John *
Byus, Medical Director, Arkansas        *
Department of Correction,               *
                                        *
             Appellees.                 *
                                   ___________

                        Submitted: March 3, 2000
                            Filed: March 8, 2000
                                ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________
PER CURIAM.

       Richard Green, an Arkansas inmate at the Jefferson County Correctional Facility
(JCCF), suffers from ulcerative colitis and a related skin disorder. He appeals the
District Court’s1 adverse grant of summary judgment in his 42 U.S.C. § 1983 (Supp.
III 1997) action for deliberate indifference to medical needs. We affirm.

       In his initial and amended complaints, Green named various Arkansas
Department of Correction (ADC) officials, including Medical Director John Byus, and
JCCF officials. Green alleged that Byus denied him needed medical treatment because
of the cost, and that the other officials had been notified about the inadequate medical
care he was receiving, but failed to act.

        On appeal, Green first contends that summary judgment was premature. We
reject this argument. Where, as here, the party opposing summary judgment fails to file
a Federal Rule of Civil Procedure 56(f) motion and affidavit informing the District
Court what discovery is needed, and fails to request a continuance, the District Court
may grant summary judgment on the record before it. See Dulany v. Carnahan, 132
F.3d 1234, 1238-39 (8th Cir. 1997). Green also fails to show that the District Court
abused its discretion in concluding that the appellees adequately complied with
discovery orders. See In re Missouri Dep’t of Natural Resources, 105 F.3d 434, 435
(8th Cir. 1997) (standard of review).

       As to Green’s claim that Byus denied him needed medical care because of the
cost, we conclude that, although the record establishes that Green has a serious medical
need, he failed to show that Byus was deliberately indifferent to it. See Roberson v.
Bradshaw, 198 F.3d 645, 647 (8th Cir. 1999) (deliberate indifference may be shown


      1
       The Honorable James Maxwell Moody, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District of
Arkansas.
by prison doctors’ failure to respond to inmate’s serious medical needs). The record
shows that Green consistently received consultations with medical specialists,
diagnostic tests, and medication and other treatments, and that he refused surgery
recommended by an outside specialist. Therefore, we agree with the District Court that
Green is basically challenging the course of treatment he received at JCCF, which does
not constitute an Eighth Amendment violation. See Long v. Nix, 86 F.3d 761, 765 (8th
Cir. 1996) (inmates do not have constitutional right to particular type of treatment;
nothing in Eighth Amendment prevents prison doctors from exercising independent
medical judgment).

       Thus, we find that Green’s related failure-to-intervene claim against the other
appellees also fails. We note further that the record shows Green’s complaints to them
were referred to the medical unit. See Keeper v. King, 130 F.3d 1309, 1314 (8th Cir.
1997) (general responsibility for supervising prison operations is insufficient to
establish personal involvement required to support liability; where prison official was
not involved in treatment decisions and lacked medical expertise, and medical-care
inquiries were referred to medical unit, claim should have been brought against
individual directly responsible for inmate’s medical care).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.